87 F.3d 1309
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Sherri PROVINCE, a/k/a Sherri Province Shelburne,Petitioner--Appellant,v.UNITED STATES of America, Respondent--Appellee.
No. 95-6254.
United States Court of Appeals, Fourth Circuit.
Submitted:  February 27, 1996Decided:  June 14, 1996

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.   Glen E. Conrad, Magistrate Judge.  (CA-94-567-R)
Sherri Province, Appellant Pro Se.  Julie C. Dudley, Assistant United States Attorney, Roanoke, Virginia, for Appellee.
W.D.Va.
AFFIRMED.
Before MURNAGHAN, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Sherri Province appeals from the magistrate judge's order denying relief on her 28 U.S.C. § 2255 (1988) motion.*  We have reviewed the record and the magistrate judge's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the magistrate judge.   Province v. United States, No. CA-94-567-R (W.D.Va. Jan. 11, 1995).   We deny Province's motion to hold this appeal in abeyance and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 The case was decided by a magistrate judge exercising jurisdiction upon consent of the parties under 28 U.S.C.A. § 636(c)(1) (West 1993)